Exhibit 28 (n)(7) under Form N-1A Exhibit 99 under Item 601/Reg.S-K CLASS B SHARES EXHIBIT TO MULTIPLE CLASS PLAN (Revised 12/1/09) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Class B Shares will consist of sales by financial intermediaries in consideration of the payment of an advance commission paid by the principal underwriter.Financial intermediaries may perform shareholder services and receive a shareholder service fee for their services.
